Exhibit 10.3
PARALLEL PETROLEUM CORPORATION
2001 NON-EMPLOYEE DIRECTORS STOCK OPTION PLAN
1. Purpose of the Plan. The purpose of the Parallel Petroleum Corporation 2001
Non-employee Directors Stock Option Plan (the “Plan”) is to secure for Parallel
Petroleum Corporation (the “Company”) and its stockholders the benefits of the
incentives inherent in increased common stock ownership by members of the Board
of Directors (the “Board”) of the Company who are not employees of the Company
(“Non-employee Directors”) or any of its subsidiaries and to provide a means
whereby Non-employee Directors of the Company may develop a sense of
proprietorship and personal involvement in the development and financial success
of the Company, and to encourage them to remain with and devote their best
efforts to the business of the Company, thereby advancing the interests of the
Company and its stockholders. Accordingly, the Plan provides for granting to
Non-employee Directors the option (“Option”) to purchase shares of common stock
of the Company (“Stock”), as hereinafter set forth. Options granted under the
Plan to Non-employee Directors are not intended to be incentive stock options
within the meaning of section 422 of the Internal Revenue Code of 1986, as
amended.
2. Administration. The Plan shall be administered by the Board of Directors of
the Company (the “Board”) or by a committee (the “Committee”) of two or more
directors of the Company appointed by the Board. If a Committee is not appointed
by the Board, the Board shall act as and be deemed to be the Committee for all
purposes of the Plan. The Committee shall have sole authority (within the
limitations described herein) to select the Non-employee Directors who are to be
granted Options; to establish the number of shares which may be issued to
Non-employee Directors under each Option; and to prescribe the form of the
agreement embodying awards of Options. The Committee is authorized to interpret
the Plan, to determine all questions arising thereunder and to adopt such rules
and regulations, consistent with the provisions of the Plan, as it may deem
advisable to carry out the Plan. All decisions made by the Committee shall be
final and conclusive. No member of the Board shall be liable for anything done
or omitted to be done by such member or by any other member of the Board in
connection with the Plan, except for such member’s own willful misconduct or as
expressly provided by statute.
3. Eligibility of Optionee. Options may be granted only to directors who are not
employees of the Company or any parent or subsidiary corporation of the Company
at the time the Option is granted. The adoption of this Plan shall not be deemed
to give any director any right to be granted an Option. Options may be granted
to the same Non-employee Director on more than one occasion.
4. Shares Subject to the Plan. The aggregate number of shares which may be
issued under Options granted under the Plan shall not exceed 500,000 shares of
Stock. Such shares may consist of authorized but unissued shares of Stock or
previously issued shares of Stock reacquired by the Company. Any of such shares
which remain unissued and which are not subject to outstanding Options at the
termination of the Plan shall cease to be subject to the Plan, but, until
termination of the Plan, the Company shall at all times make available
sufficient number of shares to meet the requirements of the Plan. If any Option
hereunder expires or terminates prior to its exercise in full, the shares
theretofore subject to such Option may again be subject to an Option granted
under the Plan. The aggregate number of shares which may be issued under the
Plan shall be subject to adjustment in the same manner as provided in
Paragraph 7 hereof with respect to shares of Stock subject to Options then
outstanding. Exercise of an Option in any manner shall result in a decrease in
the number of shares of Stock which may thereafter be available, both for
purposes of the Plan and for sale to any one individual, by the number of shares
as to which the Option is exercised.

 

 



--------------------------------------------------------------------------------



 



5. Option Agreements; Terms and Conditions. Each Option granted under the Plan
shall be evidenced by an agreement and shall contain such terms and conditions,
and may be exercisable for such periods, as the Committee shall prescribe from
time to time in accordance with this Plan, and shall comply with the following
terms and conditions:
(a) The Option exercise price shall be the fair market value of the Stock
subject to the Option on the date the Option is granted. For all purposes under
the Plan, the fair market of a share of Stock on a particular date shall be
equal to the average of the high and low sales prices of the Stock on the date
of grant as reported on the Nasdaq National Market tier of The Nasdaq Stock
Market (“NMS”), or on the stock exchange composite tape if the Stock is traded
on a national stock exchange on that date, or if no prices are reported on that
date, on the last preceding date on which such prices of the Stock are so
reported. If the Stock is not traded on the NMS or other stock exchange on that
date, but is otherwise traded over the counter at the time a determination of
its fair market value is required to be made hereunder, its fair market value
shall be deemed to be equal to the average between the reported high and low or
closing bid and asked prices of the Stock on the most recent date on which the
Stock was publicly traded. If the Stock is not publicly traded at the time a
determination of its value is required to be made hereunder, the determination
of its fair market value shall be made by the Committee in such manner as it
deems appropriate.
(b) The Option shall not be transferable otherwise than by will or the laws of
descent and distribution, and may be exercised only by the Non-employee Director
during the Non-employee Director’s lifetime and while the Non-employee Director
remains a director of the Company, except that:
(i) If the Non-employee Director ceases to be a director of the Company because
of disability, the Option may be exercised in full by the Non-employee Director
(or the Non-employee Director’s estate or the person who acquires the Option by
will or the laws of descent and distribution or otherwise by reason of the death
of the Non-employee Director) at any time during the period of one year
following such termination;
(ii) If the Non-employee Director dies while he is a director of the Company,
the Non-employee Director’s estate, or the person who acquires the Option by
will or the laws of descent and distribution or otherwise by reason of the death
of the Non-employee Director, may exercise the Option in full at any time during
the period of one year following the date of the Non-employee Director’s death;
and
(iii) If the Non-employee Director ceases to be director of the Company for any
reason other than as described in clause (i) or (ii) above, unless the
Non-employee Director is removed for cause, the Option may be exercised by the
Non-employee Director at any time during the period of three months following
the date the Non-employee Director ceases to be a director of the Company, or by
the Non-employee Director’s estate (or the person who acquires the Option by
will or the laws of descent and distribution or otherwise by reason of the death
of the Non-employee Director) during a period of one year following the
Non-employee Director’s death if the Non-employee Director dies during such
three-month period, but in each case only as to the number of shares the
Non-employee Director was entitled to purchase hereunder upon exercise of the
Option as of the date the Non-employee Director ceases to be a director.

 

2



--------------------------------------------------------------------------------



 



(c) The Option shall not be exercisable in any event after the expiration of ten
years from the date of grant.
(d) The purchase price of shares as to which the Option is exercised shall be
paid in full at the time of exercise (a) in cash, (b) by delivering to the
Company shares of Stock having a fair market value equal to the purchase price,
or (c) any combination of cash or Stock, as shall be established by the
Committee. Unless and until a certificate or certificates representing such
shares shall have been issued by the Company to the Non-employee Director, the
Non-employee Director (or the person permitted to exercise the Option in the
event of Director’s death) shall not be or have any of the rights or privileges
of a stockholder of the Company with respect to shares acquirable upon an
exercise of the Option.
(e) The terms and conditions of the respective Non-employee Director Stock
Option agreements need not be identical.
6. Term of Plan. The Plan shall be effective upon the date of its approval and
adoption by the stockholders of the Company. Except with respect to Options then
outstanding, if not sooner terminated under the provisions of Paragraph 8, the
Plan shall terminate upon and no further Options shall be granted after the
expiration of ten years from the date of its adoption by the Board.
7. Recapitalization or Reorganization.
(a) The existence of the Plan and the Options granted hereunder shall not affect
in any way the right or power of the Board or the stockholders of the Company to
make or authorize any adjustment, recapitalization, reorganization or other
change in the Company’s capital structure or its business, any merger or
consolidation of the Company, any issue of debt or equity securities ahead of or
affecting the Stock or the rights thereof, the dissolution or liquidation of the
Company or any sale, lease, exchange or other disposition of all or any part of
its assets or business or any other corporate act or proceeding.
(b) The shares with respect to which Options may be granted are shares of Stock
as presently constituted, but if, and whenever, prior to the expiration of an
Option theretofore granted, the Company shall effect a subdivision or
consolidation of shares of Stock or the payment of a stock dividend on Stock
without receipt of consideration by the Company, the number of shares of Stock
with respect to which such Option may thereafter be exercised (i) in the event
of an increase in the number of outstanding shares shall be proportionately
increased, and the purchase price per share shall be proportionately reduced,
and (ii) in the event of a reduction in the number of outstanding shares shall
be proportionately reduced, and the purchase price per share shall be
proportionately increased.

 

3



--------------------------------------------------------------------------------



 



(c) If the Company recapitalizes or otherwise changes its capital structure,
thereafter upon any exercise of an Option theretofore granted the optionee shall
be entitled to purchase under such Option, in lieu of the number of shares of
Stock as to which such Option shall then be exercisable, the number and class of
shares of stock and securities to which the optionee would have been entitled
pursuant to the terms of the recapitalization if, immediately prior to such
recapitalization, the optionee had been the holder of record of the number of
shares of Stock as to which such Option is then exercisable. If (i) the Company
shall not be the surviving entity in any merger or consolidation (or survives
only as a subsidiary of an entity other than a previously wholly-owned
subsidiary of the Company), (ii) the Company sells, leases or exchanges or
agrees to sell, lease or exchange all or substantially all of its assets to any
other person or entity (other than a wholly-owned subsidiary of the Company),
(iii) the Company is to be dissolved and liquidated, (iv) any person or entity,
including a “group” as contemplated by Section 13(d)(3) of the Securities
Exchange Act of 1934, as amended, acquires or gains ownership or control
(including, without limitation, power to vote) of more than 50% of the
outstanding shares of Stock, or (v) as a result of or in connection with a
contested election of directors, the persons who were directors of the Company
before such election shall cease to constitute a majority of the Board (each
such event is referred to herein as a “Corporate Change”), then upon the
occurrence of any such Corporate Change, any outstanding Options held by
Non-employee Directors shall become fully exercisable and upon any exercise of
an Option theretofore granted the Non-employee Director shall be entitled to
purchase under such Option, in lieu of the number of shares of Stock as to which
such Option shall then be exercisable, the number and class of shares of stock
or other securities or property to which the Non-employee Director would have
been entitled pursuant to the terms of the Corporate Change if, immediately
prior to such Corporate Change, the Non-employee Director had been the holder of
record of the number of shares of Stock as to which such Option is then
exercisable. Notwithstanding any of the foregoing provisions of this
Subparagraph (c) to the contrary, any Option referred to herein shall be
adjusted, where necessary, so that the fair value of the Option immediately
after the transaction or event referred to herein is equal to the fair value of
the Option immediately prior to such transaction or event by adjusting the
number and type of shares of Stock and/or the purchase price per share, and/or
making such other adjustments as may be appropriate, in order to comply with the
requirements of Section 409A of the Internal Revenue Code of 1986, as amended,
and the final regulations and other guidance issued thereunder.
(d) Any adjustment provided for in Subparagraphs (b) or (c) above shall be
subject to any required stockholder action.
(e) Except as hereinbefore expressly provided, the issuance by the Company of
shares of stock of any class or securities convertible into shares of stock of
any class, for cash, property, labor or services, upon direct sale, upon the
exercise of rights or warrants to subscribe therefor, or upon conversion of
shares or obligations of the Company convertible into such shares or other
securities, and in any case whether or not for fair value, shall not affect, and
no adjustment by reason thereof shall be made with respect to, the number of
shares of Stock subject to Options theretofore granted or the purchase price per
share.

 

4



--------------------------------------------------------------------------------



 



8. Amendment or Termination of the Plan. The Board in its discretion may
terminate the Plan at any time with respect to any shares for which Options have
not theretofore been granted. The Board shall have the right to alter or amend
the Plan or any part thereof from time to time, provided, that no change in any
Option theretofore granted may be made which would impair the rights of the
optionee without the consent of such optionee.
9. Miscellaneous Provisions.
(a) Neither the Plan nor any action taken hereunder shall be construed as giving
any Non-Employee Director any right to be retained in the service of the
Company.
(b) An optionee’s rights and interest under the Plan may not be assigned or
transferred in whole or in part either directly or by operation of law or
otherwise (except in the event of an optionee’s death or disability, by will or
the laws of descent and distribution), including, but not by way of limitation,
execution, levy, garnishment, attachment, pledge, bankruptcy, or in any other
manner, and no such right or interest of any participant in the Plan shall be
subject to any obligation or liability of such participant.
(c) No shares of Stock shall be issued hereunder unless counsel for the Company
shall be satisfied that such issuance will be in compliance with applicable
Federal, state, and other securities laws and regulations.
(d) It shall be a condition to the obligation of the Company to issue shares of
Stock upon exercise of an Option, that the optionee (or any beneficiary or
person entitled to act under or through Optionee as provided herein) pay to the
Company, upon its demand, such amount as may be requested by the Company for the
purpose of satisfying any liability to withhold Federal, state, local, or
foreign income or other taxes. If the amount requested is not paid, the Company
may refuse to issue shares of Stock.
(e) By accepting any Option under the Plan, each optionee and each person
claiming under or through such person shall be conclusively deemed to have
indicated his or her acceptance and ratification of, and consent to, any action
taken under the Plan by the Company, the Board or the Committee.

 

5